Action to recover damages for alleged libel and alleged violation of the right of privacy under sections 50 and 51 of the Civil Bights Law. Order denying respondent-appellant’s motion to dismiss the complaint under rule 106 of the Buies of 'Civil Practice and granting its motion to require plaintiffs separately to state and number their alleged causes of action, insofar as appealed from affirmed, without costs. No opinion. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur. [See post, p. 755.]